DETAILED ACTION
The current office action is in response to the communication filed on 6/30/20.
Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 6/30/20 are considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 7-8 are objected to because of the following informalities:
The limitation “…deleting removing the target electronic file…” in claim 7, line 11, should be “…deleting . Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 7 of U.S. Patent No. 10,742,578. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose receiving a request for registering feature information of a target electronic file/mail, process and provide the feature information of the target electronic file/mail to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software and the target electronic file/mail is designated as the removal target removed by the antivirus software. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Peden et al.” (US 9,014,343) (Hereinafter Peden) in view of “Banerjee” (US 8,819,823).
With respect to claim 1, Peden teaches a receiving apparatus (message recall system 130; Fig. 1, col. 3, line 54 – col. 4, line 16) installed or managed in a security company comprising:
a processor (processor; col. 6, lines 1-14), which is configured to:
receive, over a network (network 180; Fig. 1, col. 3, line 54 – col. 4, line 16), a request for registering feature information of a target electronic file, among electronic file that has already been transmitted from a transmitter terminal (a user provides an indication to recall message(s) (electronic files(s)) communicated from user device 110 (transmitter terminal) to the message recall system 130 by selecting a message identifier, message data, etc. (feature information); Figs. 1-2, col. 3, line 54 – col. 4, line 16, col. 8, lines 31-50, col. 9, lines 1-14, col. 10, line 52 – col. 11, line 19), wherein the transmitter terminal is a personal computer (PC), a smart phone, or a tablet terminal (user device 110 is a personal computer (PC), a laptop computer, a mobile phone, a personal digital assistant (PDA), etc.; col. 4, lines 17-31), the target electronic file specified by an operation input from a transmitter-side user of the transmitter terminal via an input apparatus, wherein the input apparatus is a keyboard, a mouse, or a touch panel of the transmitter terminal as electronic file to be viewing-access restricted from a receiver-side user (an online interface or an interface provided via an application is accessed by a user to recall messages; Fig. 2, col. 8, lines 31-50, col. 9, lines 1-14) of a receiver terminal (recipient device 120; Fig. 1, col. 3, line 54 – col. 4, line 16), wherein the receiver terminal is a personal computer (PC), a smart phone, or a tablet terminal (recipient device 110 is a personal computer (PC), a laptop computer, a mobile phone, a personal digital assistant (PDA), etc.; col. 4, lines 17-31); and
wherein the target electronic file, that does not contain a computer virus, is designated as the removal target (user device communicates with a message recall system to indicate a user desire to recall a particular message and the message recall system initiates a recall of the message; col. 10, line 52 – col. 11, line 19, col. 11, line 52 – col. 12, line 6).
Peden does not teach process and provide the feature information of the target electronic file to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to detect the target electronic file as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal; and wherein the target electronic file is designated as the removal target by the antivirus software installed on the receiver terminal.
However, Banerjee teaches process and provide the feature information of the target electronic file to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to detect the target electronic file as a removal target by the antivirus software installed on the receiver terminal (server 130 (receiving apparatus) receives a virus definition for a new virus, updates threat information with the new virus, determines if the new virus was included within any previously communicated messages and sends a notification to a security software 124 (antivirus software) of recipient computer 114 (receiver terminal) to detect, remove and/or mitigate the previously communication threat; Fig. 1, col. 3, line 60 – col. 4, line 6, col. 5, lines 30-49, col. 5, line 61 – col. 6, line 7, col. 6, lines 22-35, col. 6, line 65 – col. 7, line 8, col. 8, lines 1-13) and implemented by the receiver-side user of the receiver terminal (notification suggests that the recipient updates security software with recent threat information and performs a security scan on the recipient computer; Fig. 1, col. 7, lines 50-58); and
wherein the target electronic file is designated as the removal target by the antivirus software installed on the receiver terminal (a notification is sent to a security software 124 of recipient computer 114 and the security software uses the threat information to detect, remove and/or mitigate the previously communication threat; Fig. 1, col. 3, line 60 – col. 4, line 6, col. 6, lines 22-35, col. 8, lines 1-13).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate designating files as removal targets to Peden because Peden discloses recalling previously communicated messages (col. 11, line 52 – col. 12, line 6) and Banerjee suggests designating files as removal targets (col. 8, lines 1-13).
One of ordinary skill in the art would be motivated to utilize the teachings of Banerjee in the Peden system in order to provide faster and more effective detection and removal of previously communicated messages.

The limitations of claim 2 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

With respect to claim 3, Peden teaches a computer program embedded on non-transitory computer-readable recording medium (computer-readable media; col. 9, lines 31-49), the computer program causing a dedicated processor (processor; col. 6, lines 1-14) to execute:
acquiring, over a network (network 180; Fig. 1, col. 3, line 54 – col. 4, line 16), feature information of a target electronic file, among electronic file that has already been transmitted (a user provides an indication to recall message(s) (electronic files(s)) communicated from the user device (transmitter terminal) by selecting a message identifier, message data, etc. (feature information); Fig. 2, col. 8, lines 31-50, col. 9, lines 1-14, col. 10, line 52 – col. 11, line 19) from a transmitter terminal (user device 110; Fig. 1, col. 3, line 54 – col. 4, line 16), wherein the transmitter terminal is a personal computer (PC), a smart phone, or a tablet terminal (user device 110 is a personal computer (PC), a laptop computer, a mobile phone, a personal digital assistant (PDA), etc.; col. 4, lines 17-31), the target electronic file specified by an operation input from a transmitter-side user of the transmitter terminal via an input apparatus, wherein the input apparatus is a keyboard or a mouse of the transmitter terminal as electronic file to be restricted from viewing-access by a receiver-side user (an online interface or an interface provided via an application is accessed by a user to recall messages; Fig. 2, col. 8, lines 31-50, col. 9, lines 1-14) of a receiver terminal (recipient device 120; Fig. 1, col. 3, line 54 – col. 4, line 16), wherein the receiver terminal is a personal computer (PC), a smart phone, or a tablet terminal (recipient device 110 is a personal computer (PC), a laptop computer, a mobile phone, a personal digital assistant (PDA), etc.; col. 4, lines 17-31); and
transmitting, over the network (network 180; Fig. 1, col. 3, line 54 – col. 4, line 16), the feature information of the target electronic file, that does not contain a computer virus, to a receiving apparatus (message recall system 130; Fig. 1, col. 3, line 54 – col. 4, line 16) that receives information for identifying a removal target (user device communicates with a message recall system to indicate a user desire to recall a particular message; col. 10, line 52 – col. 11, line 19), wherein the target electronic file is designated as the removal target (user device communicates with a message recall system to indicate a user desire to recall a particular message and the message recall system initiates a recall of the message; col. 10, line 52 – col. 11, line 19, col. 11, line 52 – col. 12, line 6).
Peden does not teach transmitting the feature information of the target electronic file to a receiving apparatus installed or managed in a security company that receives information for identifying a removal target for an antivirus software, wherein the target electronic file is designated as the removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal.
However, Banerjee teaches transmit the feature information of the target electronic file to a receiving apparatus installed or managed in a security company that receives information for identifying a removal target for an antivirus software (server 130 (receiving apparatus) receives a virus definition for a new virus, updates threat information with the new virus and determines if the new virus was included within any previously communicated messages; Fig. 1, col. 5, lines 30-49, col. 5, line 61 – col. 6, line 7, col. 6, line 65 – col. 7, line 8),
wherein the target electronic file is designated as the removal target by the antivirus software installed on the receiver terminal (a notification is sent to a security software 124 (antivirus software) of recipient computer 114 (receiver terminal) and the security software uses the threat information to detect, remove and/or mitigate the previously communication threat; Fig. 1, col. 3, line 60 – col. 4, line 6, col. 6, lines 22-35, col. 8, lines 1-13) and implemented by the receiver-side user of the receiver terminal (notification suggests that the recipient updates security software with recent threat information and performs a security scan on the recipient computer; Fig. 1, col. 7, lines 50-58).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate designating files as removal targets to Peden because Peden discloses recalling previously communicated messages (col. 11, line 52 – col. 12, line 6) and Banerjee suggests designating files as removal targets (col. 8, lines 1-13).
One of ordinary skill in the art would be motivated to utilize the teachings of Banerjee in the Peden system in order to provide faster and more effective detection and removal of previously communicated messages.

With respect to claim 4, Peden as modified teaches the receiving apparatus according to claim 1, wherein the electronic file is an email (communicating e-mail messages; col. 2, line 50 – col. 3, line 3. Note: Banerjee also teaches claim 4 (See col. 4, lines 51-63)).

The limitations of claims 5-6 are rejected in the analysis of claim 4 above and these claims are rejected on that basis.

With respect to claim 7, Peden teaches a method of viewing-access restricting a target electronic file transmitted from a transmitter terminal (user device 110; Fig. 1, col. 3, line 54 – col. 4, line 16) to a receiver terminal (recipient device 120; Fig. 1, col. 3, line 54 – col. 4, line 16), the method comprising:
acquiring, from the transmitter terminal, feature information of a target electronic file that was previously transmitted from the transmitter terminal to the receiver terminal (a user provides an indication to recall message(s) (electronic files(s)) communicated from the user device to the recipient device by selecting a message identifier, message data, etc. (feature information); Fig. 2, col. 8, lines 31-50, col. 9, lines 1-14, col. 10, line 52 – col. 11, line 19);
transmitting the feature information of the target electronic file from the transmitter terminal (user device communicates with a message recall system (security apparatus) to indicate a user desire to recall a particular message; col. 10, line 52 – col. 11, line 19) to a security apparatus (message recall system 130; Fig. 1, col. 3, line 54 – col. 4, line 16);
wherein the target electronic file does not contain a computer virus (recalling message(s) communicated from user device; Figs. 1-2, col. 3, line 54 – col. 4, line 16, col. 8, lines 31-50, col. 9, lines 1-14, col. 10, line 52 – col. 11, line 19).
Peden does not teach adding the feature information to a virus definition file of an antivirus software installed on the receiver terminal and implemented by a user of the receiver terminal; transmitting the virus definition file from the security apparatus to the receiver terminal; and deleting removing the target electronic file from the receiver terminal by executing the antivirus software installed on the receiver terminal and implemented by the user of the receiver terminal using the virus definition file, wherein the feature information of the target electronic file is added to the virus definition file.
However, Banerjee teaches adding the feature information to a virus definition file of an antivirus software installed on the receiver terminal and implemented by a user of the receiver terminal (notification suggests that the recipient updates security software with recent threat information and performs a security scan on the recipient computer; Fig. 1, col. 7, lines 50-58);
transmitting the virus definition file from the security apparatus to the receiver terminal (server 130 (security apparatus) receives a virus definition for a new virus, updates threat information with the new virus, determines if the new virus was included within any previously communicated messages and sends a notification to a security software 124 (antivirus software) of recipient computer 114 (receiver terminal) to detect, remove and/or mitigate the previously communication threat; Fig. 1, col. 3, line 60 – col. 4, line 6, col. 5, lines 30-49, col. 5, line 61 – col. 6, line 7, col. 6, lines 22-35, col. 6, line 65 – col. 7, line 8, col. 8, lines 1-13); and
deleting removing the target electronic file from the receiver terminal by executing the antivirus software installed on the receiver terminal and implemented by the user of the receiver terminal using the virus definition file, wherein the feature information of the target electronic file is added to the virus definition file (a notification is sent to a security software 124 of recipient computer 114 and the security software uses the threat information to detect, remove and/or mitigate the previously communication threat; Fig. 1, col. 3, line 60 – col. 4, line 6, col. 6, lines 22-35, col. 8, lines 1-13).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate designating files as removal targets to Peden because Peden discloses recalling previously communicated messages (col. 11, line 52 – col. 12, line 6) and Banerjee suggests designating files as removal targets (col. 8, lines 1-13).
One of ordinary skill in the art would be motivated to utilize the teachings of Banerjee in the Peden system in order to provide faster and more effective detection and removal of previously communicated messages.

With respect to claim 8, Peden as modified teaches the method according to claim 7, wherein the target electronic file is an email (communicating e-mail messages; col. 2, line 50 – col. 3, line 3. Note: Banerjee also teaches claim 8 (See col. 4, lines 51-63)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuzaki et al. US 2010/0023774. Discloses deleting previously circulated content.
Daniels et al. US 2005/0267937. Discloses secure, recallable and erasable delivery of email.
Kay et al. US 2008/0317228. Discloses message recall using digital rights management.
Jackson et al. US 2011/0078247. Discloses message recall in a unified messaging system.
Levow. US 2010/0250579. Discloses recalling spam email or viruses from inboxes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
March 2, 2021